Case 2:20-cv-03574-DRH-AYS Document 15 Filed 10/27/20 Page 1 of 4 PageID #: 87




October 27, 2020

VIA ECF & FEDERAL EXPRESS
Honorable Denis R. Hurley, U.S.D.J.
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11172

       Re:     SHHA LLC v. Opal Holdings LLC et al.,
               Case No. 2:20-cv-03574-DRH-AYS
               Request for Pre-Motion Conference

Dear Judge Hurley:

        We represent Defendants Opal Holdings LLC, Opal Holdings NY LLC (the “Opal Parties”)
and Shaya Prager. We write to respectfully request permission to file a motion, pursuant to Fed. R.
Civ. P. 12(b)(6), to dismiss all claims asserted against our clients in the Amended Complaint.

                                     The Amended Complaint

        Plaintiff SHHA, LLC (“SHHA”) is the Wyoming entity of Saad Bin Shafiq, a Pakistani
expatriate whose LinkedIn profile indicates that he has been a student at Hunter College for the past
four (4) years. SHHA commenced this action to collect an allegedly unpaid sales commission of
$360,000.00 on the sale of $1,080,000.00 worth of three-ply surgical face masks from Lyon Imports
LLC to Payload Group, LLC. SHHA attaches a Purchase Order to the Amended Complaint.

         SHHA alleges that “[o]n or about June 10, 2020”—which is actually the day after the date
on the Purchase Order—Chaim Holman of Holman Funding Group (a small-business lender)
represented that: (i) Holman had done significant business with and was the agent of defendant
Shaya Prager; and (ii) “Prager and the Opal entities . . . agreed to pay Plaintiff SHHA a commission”
if it could “procure a buyer for [] Prager’s masks.” (Compl. ¶¶ 15-18).

      SHHA alleges that it performed under the alleged agreement by “procur[ing] a buyer for
Defendant Prager and the Opal Entities,” yet has not been compensated. (Id. ¶¶ 19-21).

       SHHA’s pleading is fundamentally flawed and, amongst other things:

       (i)    Does not allege the existence of a written agreement. (There is none.)

       (ii)   Does not allege that SHHA interacted with the Opal Entities or Mr. Prager. (It has not.)

       (iii) Does not set forth any facts as to why SHHA would reasonably accept the alleged
             representation of Chaim Holman (a small-business lender) that he was an agent for,
             and could enter into agreements on behalf of, a seller of surgical masks.
Case 2:20-cv-03574-DRH-AYS Document 15 Filed 10/27/20 Page 2 of 4 PageID #: 88




        (iv) Alleges that SHHA introduced a purchaser after the June 9, 2020 Purchase Order date.

        (v)   Alleges that the Opal Parties agreed to pay a nonsensical 33% commission to SHHA
              to find a buyer for three-ply surgical masks in the midst of a global pandemic when
              such personal protective equipment was in short supply.

        (vi) Alleges illogically that the commission was based upon “the cost of the masks to
             SHHA” while at the same time alleging that SHHA was merely acting as a “broker,”
             and that it was “Prager[] who had masks to sell.” (Id. ¶¶ 13, 15, 18, 21).

                      Plaintiff’s Claims are Barred by the Statute of Frauds

         New York’s Statute of Frauds provides that certain agreements are void “unless [the
contract] or some note or memorandum thereof be in writing, and subscribed by the party to be
charged therewith, or by his lawful agent.” N.Y. G.O.L. § 5-701(a). Subdivision 10 of the Statute
encompasses “a contract to pay compensation for services rendered . . . in negotiating the . . . sale .
. . of a business opportunity, business, its good will, inventory, fixtures or an interest therein . . . .”

         A long line of caselaw thereunder holds that “[a] commission for locating a purchaser of
goods falls within the scope of this provision.” Yarusi v. S. Sedghi, No. 14 Civ. 7963(NRB), 2015
U.S. Dist. LEXIS 107002, at *9-10 (S.D.N.Y. Aug. 13, 2015); Intertex Trading Corp. v. Ixtaccihuatl
S.A. de CV, 754 F. Supp. 2d 610, 614-15 (S.D.N.Y. 2016) (applying G.O.L. § 5-701(a)(10) to
plaintiff that “introduces buyers and sellers and receives a commission on each order brokered
between the two” for “the sale of textile goods”); Bonsey v. Kates, No. 13 Civ. 2708(RWS), 2013
WL 4494678 (S.D.N.Y. Aug. 21, 2013) (applying G.O.L. § 5-701(a)(10) to commission in sale of
cello); Int’l Trading & Sales, Inc. v. Philipp Bros., Inc., 97 A.D.2d 699 (1st Dep’t 1983) (applying
G.O.L. § 5-701(a)(10) to the “introduction of parties for the purpose of entering into an agreement
to supply a nation with its requirement for fertilizer”); Victor v. Lange, 28 A.D.2d 525, 525 (1st
Dep’t 1967) (“Special Term properly held that the New York Statute of Frauds applied to bar
plaintiff’s alleged causes of action grounded upon a contract to pay for services rendered in securing
a purchaser for a quantity of books”).

       The Amended Complaint does not reference a written agreement. Instead, it alleges that
“Defendant Holman [] represented that Defendant Prager confirmed that SHHA will get paid their
commission if they can procure a buyer for Defendant Prager’s masks.” (Compl. ¶¶ 15-18 (emphasis
added)).

       In such circumstance, G.O.L. § 5-701(a) bars claims based upon an alleged oral agreement,
including claims for quantum meruit and unjust enrichment. See Chardan Capital Mkts., LLC v. NW
Biotherapeutics, Inc., No. 17-cv-4727, 2018 U.S. Dist. LEXIS 131867, at *6 (S.D.N.Y. Aug 6,
2018) (“The New York Court of Appeals has made clear that section 5-701(a)(10) applies to claims
for quantum meruit and unjust enrichment.”) (citing Snyder v. Bronfman, 13 N.Y.3d 504 (2009)).
Case 2:20-cv-03574-DRH-AYS Document 15 Filed 10/27/20 Page 3 of 4 PageID #: 89




                 Plaintiff Fails to Plead a Legally Cognizable Theory of Agency

        The Amended Complaint alleges that Prager and the Opal Entities entered into an agreement
“through Defendant Holman and Holman Funding acting as Defendant Prager’s and the Opal
Entities’ agent.” (Compl. ¶ 17). The only facts pled to support this claim of agency—through which
a small-business lender is alleged to have bound a seller of surgical face masks—are Plaintiff’s
claims that Holman “represent[ed] that [h]e we Prager’s agent” and “had done significant business
with Defendant Prager in the past.” (Id. ¶ 15). This fails to state a viable claim.

        “[C]ourts routinely dismiss claims based on agency theory where the pleadings contain
insufficient allegations in that regard.” Spagnola v. Chubb Corp., 264 F.R.D. 76 (S.D.N.Y. 2010)
(collecting cases); Adams v. Labaton, Sucharow & Rudoff LLP, No. 07 Civ. 7017(DAB), 2009 WL
928143, at *4 (S.D.N.Y. Mar. 20, 2009) (“Plaintiff has not with this Complaint pled any facts
suggesting that the [alleged principal] made any affirmative action to create the appearance of
authority in [the alleged agent] necessary to bind the [alleged principal]”); Precedo Capital Grp.
Inc. v. Twitter Inc., 33 F. Supp. 3d 245, 255 (S.D.N.Y. 2014) (“[T]he Complaint does not
successfully plead an agency relationship between GSV Asset and Twitter by actual authority,
apparent authority, or ratification. . . . Accordingly, Twitter’s motion to dismiss is granted.”).

        “[T]o establish actual agency a plaintiff must demonstrate the following elements: (1)
manifestation by the principal that the agent shall act for him; (2) the agent accepted the undertaking;
and (3) an understanding between the parties that the principal is to be in control of the undertaking.”
Spagnola, 264 F.R.D. 76 (“Plaintiffs have pled no facts to indicate that Chubb or FIC ever
manifested to Great Northern its intent that Great Northern would be authorized to bind them.”).

        With respect to apparent authority, “the Second Circuit has rejected the notion that an agent
can create apparent authority by his own actions and representations. Rather, in order for apparent
authority to have been properly created, ‘the principal must manifest to the third party that he
consents to have the act done on his behalf by the person purporting to act for him. . . .’ Apparent
authority requires ‘words or conduct of the principal, communicated to a third party,’ that give rise
to the appearance and belief that the agent possesses authority to enter into a transaction.” Adams
v. Labaton, Sucharow & Rudoff, 2009 WL 928143, at *4 (quoting Fennell v. TLB Kent Co., 865
F.2d 498, 502 (2d Cir. 1989)).

       The Amended Complaint fails to plead a cognizable agency claim and is wholly implausible,
and thus, Plaintiff should not be permitted to proceed.

                            *                   *                   *
         The Opal Entities and Mr. Prager also intend to seek dismissal of Plaintiff’s veil-piercing
claim as unsupported by any factual allegations, non-contract claims as duplicative, and constructive
trust claim since the parties do not have a “fiduciary relationship” as alleged.

       We thank the Court for its consideration of this matter.
Case 2:20-cv-03574-DRH-AYS Document 15 Filed 10/27/20 Page 4 of 4 PageID #: 90




                                         Respectfully Submitted,




                                         Adam J. Stein

cc:   All counsel of record (via ECF)
